276 So. 2d 549 (1973)
SUDDATH MOVING & STORAGE COMPANY, a Corporation, Appellant,
v.
George A. ROURE and Patricia L. Roure, His Wife, Appellees.
No. 71-940.
District Court of Appeal of Florida, Second District.
April 27, 1973.
H. Eugene Johnson, Tampa, for appellant.
David A. Maney, Tampa, for appellees.
MANN, Chief Judge.
Roure asked Suddath to pick up the contents of his house and store them pending notification of an address to which they would be shipped. No such notification was given, and after more than two months Suddath mailed a notice to the address Roure had given, but the letter was returned. Suddath sold the goods to satisfy its lien for their storage, but did not advertise the sale as required by Fla. Stat. 677.210 (1971), F.S.A. To Roure's action for conversion of the goods, Suddath pleaded that it was not a warehouseman, but a carrier. Our Supreme Court long ago determined that in a particular case a carrier may also be a *550 warehouseman. S.A.L. Ry. Co. v. A.R. Harper Piano Co., 1912, 63 Fla. 264, 58 So. 491. Clearly that was the status of Suddath here, and the entry of judgment on the verdict for Roure was correct. See 3 Anderson, Uniform Commercial Code. § 7-210 (2d ed. 1971).
Affirmed.
LILES and McNULTY, JJ., concur.